Citation Nr: 1442375	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  07-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had recognized guerrilla service from February 1945 to May 1946 and service with the Special Philippine Scouts from June 1946 to April 1949; he died in June 1997.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by Department of Veterans Affairs Regional Office (RO) in Manila, Republic of the Philippines.  

In June 2008, the appellant and her son appeared and provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

In an October 2009 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the court issued a memorandum decision vacating the Board's October 2009 decision and remanded the issue to the Board for compliance with the memorandum decision.  The Board previously remanded this issue in August 2011. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Regrettably, the Board finds that additional remand is necessary before a final decision can be made in this matter.  The Board is aware that another remand further delays the ultimate disposition of this matter; however, this unfortunate consequence is due to the RO/AMC's inattention to the Board's instructions in the prior remand.  The Board has no option but to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  And the Board errs if it fails to remand again for compliance.)

At the outset, the Board notes that in the August 2011 remand the Board indicated that a "qualified cardiologist" should provide the requested medical opinion.  However, upon review of the February 2013 VA opinion, it is noted that such opinion was provided by a "staff physician."  The Board has determined that this does not immediately render the February 2013 VA opinion and report inadequate, as there is no reason to believe that the opinion provider, as a "staff physician," was not qualified to render the opinion and the Board would ask that an explanation be provided in the requested addendum as to why a cardiologist is not required to provide the opinion in this matter.  

In the August 2011 remand, the Board specifically asked the examiner to provide an opinion as to whether the Veteran's in-service typhus or malaria caused or contributed to his cause of death.  While the Board notes that the February 2013 VA examination report discusses the Veteran's episode of typhus and the Board finds the opinion and rationale with regard to the typhus adequate, the Board finds the discussion with regard to malaria to be based on inaccurate evidence of record, and therefore inadequate.  Specifically, the examiner noted that there was no evidence that the Veteran suffered a relapse or recurrence of malaria; however, a review of the record shows that in a June 1965 letter from a Dr. A.B.M., the Veteran was noted to suffer from recurrent malaria.  Based on this evidence, the Board finds that an addendum opinion is needed to explain the significance, if any, of the notation of "recurrent" malaria.  

Further, in the August 2011 remand, the Board also requested the examiner to discuss the significance of the Veteran's long history of vascular hypertension in relation to his cause of death.  The Board notes that such a discussion was included in the February 2013 VA examination report; however, the VA examiner noted that the Veteran had been diagnosed with arteriosclerotic heart disease (ASHD) in 2005 and 2007, which is incorrect.  The Veteran died in June 1997; the ASHD diagnosis the examiner was discussing in his report was included in the medical records belonging to the appellant, the Veteran's surviving spouse.  As such, the examiner is asked, in the addendum, to again discuss the significance of the Veteran's long history of vascular hypertension in relation to his cause of death, but to please exclude from consideration any medical records pertaining to the appellant.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The claims file should be forwarded to the February 2013 VA opinion provider for complete review and an addendum opinion.  If that examiner is not available, direct the file to another qualified medical professional for review.  

(a) Please explain for the Board why a cardiologist is not required to provide the requested opinions in this matter and what qualifies a staff physician to provide such opinions.

(b) After review of the record, the opinion provider should address the significance, if any, of the June 1965 letter noting the Veteran had recurrent malaria and provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the in-service malaria infection caused, or substantially or materially contributed to coronary artery disease, which in turn led to his death from cerebrovascular accident.  

(c) Discuss the significance, if any, of the Veteran's long history of vascular hypertension in addressing the matter of his cause of death.  [The examiner should note that the treatment records noting 2005 and 2007 diagnoses of ASHD pertain to the appellant, the Veteran's surviving spouse, and should not be addressed.]

The complete rationale for all opinions expressed should be provided.  

2. Thereafter, readjudicate the claim.  If it remains denied, issue a supplemental statement of the case and afford the appellant an opportunity to respond.  After all the development requested above is completed, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



